DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claims features of an array antenna device comprising: an array antenna including a plurality of element antennas; a plurality of rotating devices for each rotating a corresponding one of the plurality of element antennas; and processing circuitry to calculate the number of rotating devices that are simultaneously drivable from maximum allowed current consumption of the entire device and current consumption of each of the plurality of rotating devices; classify the plurality of rotating devices into a plurality of groups with different priorities under a condition that the number of rotating devices included in one group is equal to or less than the number of rotating devices that is calculated; and select groups in descending order of priority from among the plurality of groups and drive, each time one group is selected, all rotating devices included in the group, wherein the processing circuitry performs the classification in such a manner that, among the plurality of rotating devices, a rotating device 
Wensink et al. (US 7173570 B1) and Singer et al. (US 6239744 B1) both teach an array antenna including a plurality of element antennas; a plurality of rotating devices for each rotating a corresponding one of the plurality of element antennas; and processing circuitry.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
processing circuitry to calculate the number of rotating devices that are simultaneously drivable from maximum allowed current consumption of the entire device and current consumption of each of the plurality of rotating devices; classify the plurality of rotating devices into a plurality of groups with different priorities under a condition that the number of rotating devices included in one group is equal to or less than the number of rotating devices that is calculated; and select groups in descending order of priority from among the plurality of groups and drive, each time one group is selected, all rotating devices included in the group, wherein the processing circuitry performs the classification in such a manner that, among the plurality of rotating devices, a rotating device that rotates an element antenna with a higher importance level is classified into a group with a higher priority.
Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in 
Claims 2-8 are dependent therefrom and are included in the allowable subject matter.
Regarding independent claim 9, patentability is indicated as existing, at least in part, with the claims features of a communication device that performs wireless communication using an array antenna device, wherein the array antenna device includes: an array antenna including a plurality of element antennas; a plurality of rotating devices for each rotating a corresponding one of the plurality of element antennas; and processing circuitry to 44calculate the number of rotating devices that are simultaneously drivable from maximum allowed current consumption of the entire device and current consumption of each of the plurality of rotating devices; classify the plurality of rotating devices into a plurality of groups with different priorities under a condition that the number of rotating devices included in one group is equal to or less than the number of rotating devices that is calculated; and select groups in descending order of priority from among the plurality of groups and drive, each time one group is selected, all rotating devices included in the group, and the processing circuitry performs the classification in such a manner that, among the plurality of rotating devices, a rotating device that rotates an element antenna with a higher importance level is classified into a group with a higher priority.
Wensink et al. (US 7173570 B1) and Singer et al. (US 6239744 B1) both teach an array antenna including a plurality of element antennas; a plurality of rotating devices for each rotating a corresponding one of the plurality of element antennas; and processing circuitry.

processing circuitry to 44calculate the number of rotating devices that are simultaneously drivable from maximum allowed current consumption of the entire device and current consumption of each of the plurality of rotating devices; classify the plurality of rotating devices into a plurality of groups with different priorities under a condition that the number of rotating devices included in one group is equal to or less than the number of rotating devices that is calculated; and select groups in descending order of priority from among the plurality of groups and drive, each time one group is selected, all rotating devices included in the group, and the processing circuitry performs the classification in such a manner that, among the plurality of rotating devices, a rotating device that rotates an element antenna with a higher importance level is classified into a group with a higher priority.
Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshida (JP 2010029013 A) teaches motors controlled based on current consumption, relevant to claims 1 and 9. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leah Rosenberg/
Examiner, Art Unit 2845
01/26/2022